 

Exhibit 10.1

 

AMENDED & RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of January 1, 2018 (the “Effective Date”), by and between Samson Oil and Gas
USA, Inc., a Colorado corporation (“Company”), and Terence M. Barr (“Employee”).

 

Recitals

 

WHEREAS, Company and Employee previously entered into that certain Employment
Agreement between Employee and Company originally dated January 1, 2011, as
previously amended on December 20, 2011 and November 7, 2013 (the “Prior
Agreement”);

 

WHEREAS, the Prior Agreement expired on December 31, 2017;

 

WHEREAS, by this Agreement, Company and Agreement wish to extend the Prior
Agreement so that it terminates on December 31, 2019, but leave all of the other
terms and conditions of the Prior Agreement unchanged;

 

WHEREAS, Company desires to retain the personal services of Employee as
President and Chief Executive Officer and Managing Director of Company and of
Company’s parent, Samson Oil & Gas Limited (“Parent”) and Employee is willing to
continue to make his services available to Company and Parent, on the terms and
conditions hereinafter set forth. All references herein to dollars or $ are to
United States dollars.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

 

1.Employment.

 

1.1   Employment and Term. Company hereby agrees to employ Employee and Employee
hereby agrees to serve Company, on the terms and conditions set forth herein,
for the period commencing on the Effective Date and continuing through December
31, 2019, unless sooner terminated in accordance with the terms and conditions
hereof (the “Term”). The Term will not be extended unless the parties agree
otherwise in writing. If Employee continues to be employed after the end of the
Term, he will be an at will employee without the benefit of any of the terms of
this Agreement.

 

1.2  Duties of Employee. Employee shall serve as the President and Chief
Executive Officer of Company and Parent, and shall have and exercise general
responsibility for the management of Company and Parent. Employee shall report
to the Board of Directors of Parent (the “Board”, which term may also include a
committee of the Board when used herein, depending on the context). Employee
shall also have such other powers and duties as the Board may from time to time
delegate to him provided that such duties are consistent with his position.
Employee shall devote substantially all his working time and attention to the
business and affairs of Company and Parent (excluding any vacation and sick
leave to which Employee is entitled), render such services to the best of his
ability, and use his best efforts to promote the interests of Company and
Parent. So long as such activities do not interfere with the performance of
Employee’s responsibilities as an employee of Company in accordance with this
Agreement, it shall not be a violation of this Agreement for Employee to: (i)
serve on corporate, civic or charitable boards or committees; (ii) deliver
lectures or fulfill speaking engagements; (iii) manage personal investments; or
(iv) participate in continuing education seminars or similar activities relevant
to his duties and responsibilities for Company.

 

1.3  Place of Performance. In connection with his employment by Company,
Employee shall be based at Company’s offices in Colorado or another mutually
agreed location, except for travel necessary in connection with Company’s
business.

 



 

 

 

2.Compensation.

 

2.1  Total Salary. Employee shall receive total annual compensation in an amount
set by the Board from time to time throughout the Term (the “Total Salary”). The
Total Salary will be accrued on a daily basis and payable in installments
consistent with Company’s normal payroll schedule, subject to applicable
withholding and other taxes. As of the Effective Date, Employee’s Total Salary
is $400,000. Employee’s Total Salary may be increased during the Term, but shall
not be decreased without Employee’s written consent provided, however, that
Employee’s Total Salary may be reduced without Employee’s consent by the same
proportion as other Company employees if and to the extent that the Board
imposes a Company-wide reduction in salary on substantially all of Company’s
employees.

 

2.2Incentive Compensation.

 

(a) In addition to and not as a substitute for Employee’s Total Salary, Employee
shall be eligible for an annual bonus (the “Annual Bonus”), as determined by the
Board in its sole discretion no later than July 15 of each calendar year. The
Board generally retains the discretion to determine the amount of the Annual
Bonus each year or to grant no bonus at all, the targeted maximum for the Annual
Bonus, based on exemplary performance in all quantitative and qualitative
criteria that may be considered by the Board, in its sole discretion, shall be
100% of the Total Salary paid to Employee in the calendar year preceding the
grant of the Annual Bonus.

 

(b) In the event of a disposition of all or substantially all of Company’s
assets (the “Sold Assets”), whether through a sale of the Sale Assets, exchange
offer, merger, consolidation, scheme of arrangement, amalgamation or otherwise
during the Term or within one (1) year following the end of the Term (a “Sale”),
Company shall pay Employee a one-time cash bonus (the “Sale Bonus”) for his
efforts in bringing about the Sale. The amount of the Sale Bonus shall be
determined by the Board based on the consideration received by Company or
Company’s shareholders on account of the Sale. If the cash, securities or
property (“the Sale Price”) paid to Company or its shareholders on account of
the Sale is equal to or greater than one hundred and thirty-three percent (133%)
of (i) the book value of the Sold Assets or (ii) Company’s market
capitalization, calculated by reference to the closing price of Company’s
ordinary shares on the ASX the last trading day before the Sale is publicly
announced, then the Sale Bonus shall be equal to at least 50% but no greater
than 100% of Employee’s Total Salary in effect on the date of Sale. The Sale
Bonus shall be due and payable to Employee no later than one hundred eighty
(180) days after the Sale or at the end of the Term, whichever first occurs.

 

2.3Relocation Expenses.

 

(a) If Company’s offices to which Employee is assigned are relocated outside of
the Denver, Colorado metropolitan area and Employee remains employed by Company
pursuant to this Agreement, then Company shall pay all reasonable relocation
expenses incurred by Employee in relocating to Company’s new location. The
requirements for the timing of such expenses and their reimbursement shall be
subject to and in accordance with the relocation expense payment policies and
procedures of Company, as in effect as of the date Employee is advised of the
relocation.

 

3.Expense Reimbursement and Other Benefits.

 

3.1   Expense Reimbursement. During the Term, Company shall reimburse Employee
for all documented reasonable expenses actually paid or incurred by Employee in
the course of and pursuant to the business of Company, subject to and in
accordance with the expense reimbursement policies and procedures in effect for
Company’s employees from time to time.

 

3.2   Additional Benefits. During the Term, Company shall make available to
Employee such benefits and perquisites as are generally provided by Company to
its senior management (subject to eligibility), including but not limited to
participation in any group life, medical, health, dental, disability or accident
insurance, pension plan, 401(k) savings and investment plan, profit-sharing
plan, employee stock purchase plan, incentive compensation plan or other such
benefit plan or policy, if any, which may presently be in effect or which may
hereafter be adopted by Company for the benefit of its senior management or its
employees generally, in each case subject to and on a basis consistent with the
terms, conditions and overall administration of such plan or arrangement (the
“Additional Benefits”).

 



 

 

 

3.3  Annual Leave. Employee shall be entitled to five (5) weeks of annual leave
each calendar year. The annual leave will vest evenly each payroll and shall be
accrued from calendar year to calendar year in accordance with Company policies
and procedures then in effect. Employee shall be paid for any remaining annual
leave accrual following the termination of employment for any reason. Annual
leave shall be taken at a mutually agreeable time.

 

3.4  Personal Leave. Personal leave shall be available to Employee for use in
accordance with Company policies and procedures then in effect. Personal leave
will not accrue for longer than a year and Employee will not be entitled to
receive payment for any accrued personal leave upon the termination of their
employment.

 

4.Termination.

 

4.1  Termination for Cause. Notwithstanding anything to the contrary contained
in this Agreement, Company hereunder may terminate this Agreement and Employee’s
employment for Cause. As used in this Agreement, “Cause” shall mean (i) any
action or omission of Employee which constitutes (A) a material breach of any of
the provisions of Section 5 of this Agreement, (B) a material breach by Employee
of his fiduciary duties and obligations to Company, or (C) Employee’s failure or
refusal to follow any lawful directive of the Board, in each case which act or
omission is not cured (if capable of being cured) within ten (10) days after
written notice of same from the Board to Employee, (ii) conduct constituting
fraud, embezzlement, misappropriation or gross dishonesty by Employee in
connection with the performance of his duties under this Agreement or (iii) a
conviction of Employee for (A) a felony (other than a traffic violation) or (B)
a crime involving moral turpitude, but only if the Board determines that such
conviction will damage or bring into disrepute the business, reputation or
goodwill of Company or impair Employee's ability to perform his duties for
Company. For any termination for Cause under this Section 4.1 other than Section
4.1(i)(C), Employee shall be given prior written notice of the proposed
termination for Cause, specifying the specific grounds therefor and, if such
grounds are capable of being cured, Employee shall have thirty (30) days after
receipt of such notice to cure. It is presumed that any stated grounds for a
termination for Cause under Section 4.1(i) are capable of being cured but
grounds for a termination for Cause under Section 4.1(ii) or (iii) are not
capable of being cured, provided, however, the Board may determine, in its
discretion, allow a thirty (30) day cure period for a termination for Cause
under Section 4.1(ii) or (iii). A termination for Cause shall not be effective
until the expiration of the applicable cure period prescribed by this Section
4.1Upon the effectiveness of any termination pursuant to this Section 4.1,
Employee shall only be entitled to his Total Salary as accrued through the date
of termination, reimbursement of expenses incurred prior to the date of
termination in accordance with Section 3.1 hereof and, and any other
compensation and benefits payable in accordance with Section 3.2 hereof. Upon
making such payments, Company shall have no further liability to Employee
hereunder.

 

4.2  Disability. Notwithstanding anything to the contrary contained in this
Agreement, Company, by written notice to Employee, shall at all times have the
right to terminate this Agreement and Employee’s employment hereunder if
Employee shall, as the result of mental or physical incapacity, illness or
disability, fail or be unable to perform his duties and responsibilities
provided for herein in all material respects for a period of more than sixty
(60) consecutive days in any 12-month period. Upon any termination pursuant to
this Section 4.2, (i) within thirty (30) days after the date of termination,
Company shall pay Employee any unpaid amounts of his Total Salary accrued prior
to the date of termination and shall reimburse Employee for all expenses
described in Section 3.1 of this Agreement and incurred prior to the date of
termination, and (ii) in lieu of any further Total Salary, incentive
compensation or other benefits or payments to Employee for periods subsequent to
the date of termination Company shall pay to Employee the Severance Payments and
Severance Benefits specified in Section 4.4. Upon making such payments and
providing such benefits, Company shall have no further liability hereunder;
provided, however, that Employee shall be entitled to receive any amounts then
payable pursuant to any employee benefit plan, life insurance policy or other
plan, program or policy then maintained or provided by Company to Employee in
accordance with Section 3.2 hereof and under the terms thereof.

 



 

 

 

4.3  Death. In the event of the death of Employee during the term of his
employment hereunder, this Agreement shall terminate on the date of Employee’s
death. Upon any such termination, (i) within thirty (30) days after the date of
termination, Company shall pay to the estate of Employee any unpaid amounts of
his Total Salary accrued prior to the date of termination and reimbursement for
all expenses described in Section 3.1 of this Agreement and incurred by Employee
prior to his death, and (ii) in lieu of any further Total Salary, incentive
compensation or other benefits or payments to the estate of Employee for periods
subsequent to the date of termination, Company shall pay to the estate of
Employee the Severance Payments specified in Section 4.4. Upon making such
payments, Company shall have no further liability hereunder; provided, that
Employee’s spouse, beneficiaries or estate, as the case may be, shall be
entitled to receive any amounts then payable pursuant to any employee benefit
plan, life insurance policy or other plan, program or policy then maintained or
provided by Company to Employee in accordance with Section 3.2 hereof and under
the terms thereof. Nothing herein is intended to give Employee’s spouse,
beneficiaries or estate any rights to or interest in any key man life insurance
policy on Employee maintained by Company for the benefit of Company.

 

4.4  Termination Without Cause. At any time Company shall have the right to
terminate this Agreement and Employee’s employment hereunder by written notice
to Employee. Upon any termination without Cause pursuant to this Section 4.4,
Company (a) shall pay Employee any unpaid amounts of his Total Salary accrued
prior to the date of termination, (b) shall reimburse Employee for all expenses
described in Section 3.1 of this Agreement incurred prior to the date of
termination and (c) shall pay Employee an amount (“Severance Payments”) equal to
his Total Salary for a period of twelve (12) months, paid ratably over such
twelve (12) month period or in a lump sum, as determined by the Board, subject
to all appropriate withholdings and deductions, provided, however, that no
Severance Payments shall be paid until Employee has signed and delivered a
release agreement satisfactory to Company and not revoked it during any
applicable statutory revocation period. Employee will forfeit the right to any
Severance Payments under this Section 4.4 unless such release is signed and not
subsequently revoked within ninety (90) days after it is provided to Employee by
Company. Employee shall receive the Additional Benefits for so long as Severance
Payments are being made to Employee (the “Severance Benefits”) Upon making the
Severance Payments and providing the Severance Benefits, if any, required by
this Section 4.4, Company shall have no further liability to Employee other than
any amounts duly payable pursuant to any 401K plan, employee benefit plan, life
insurance policy or other plan, program or policy then maintained or provided by
Company to Employee pursuant to the terms thereof.

 

4.5 Voluntary Resignation. Employee may, upon not less than ninety (90) days
prior written notice to Company, resign and terminate his employment hereunder.
Subject to Section 4.6, in the event Employee resigns as an employee of Company,
he shall be entitled to receive only such payment(s) as he would have received
had he been terminated pursuant to Section 4.1 hereof. Employee shall not under
any circumstances give Company less than ninety (90) days prior written notice
of his resignation date.

 

4.6  Resignation for Good Reason. Employee may, by written notice to Company
during the Term, elect to terminate his employment on the basis of “good reason”
if there is (a) a material change of the principal location in which Executive
is required to perform his duties hereunder without Executive’s prior consent
(it being agreed that any location within the state of Colorado shall not be
deemed a material change); or (b) a material reduction in (or a failure to pay
or provide a material portion of) Employee’s Total Salary or other benefits
payable under this Agreement. Any such notice of termination by Executive for
“good reason” shall specify the circumstances constituting “good reason” and
shall afford Company an opportunity to cure such circumstances at any time
within the thirty (30) day period following the date of such notice. If Company
does cure such circumstances within said thirty (30) day period, the notice of
termination shall be withdrawn by Executive and of no further force and effect.
If the circumstances cited in Executive’s notice qualify as “good reason”
hereunder and are not cured within the thirty (30) days after the notice, this
Agreement shall be terminated ninety (90) days after Executive’s original
written notice and such termination shall be treated in all respects as if it
had been a termination without cause and without notice under Section 4.4 of
this Agreement.

 



 

 

 

5.Restrictive Covenants.

 

5.1  Nondisclosure. (a) Employee acknowledges that, as part of the terms of his
employment by Company, he will have access to and/or may develop or assemble
confidential information owned by or related to Company, its customers or its
business partners or Parent. Such confidential information (whether or not
reduced to writing) shall include, without limitation, designs, processes,
projects, manuals, techniques, information concerning or provided by customers,
suppliers and vendors contracts, marketing strategies, agency relationships and
terms, financial information, pricing and compensation structures, business
relations and negotiations, employee lists, plans for drilling, exploration,
development or other business, production, exploration, seismic or other
business data, and any other information designated as “confidential” by Company
or Parent (collectively, “Confidential Information”). Employee shall retain all
Confidential Information in confidence and shall not use or disclose
Confidential Information for any purpose other than to the extent necessary to
perform his duties as an employee of Company. This duty of confidentiality shall
continue indefinitely with respect to Confidential Information notwithstanding
any termination of Employee’s employment so long as it remains Confidential
Information. Confidential Information shall not include any information that (i)
was known by Employee from a third party source before disclosure by or on
behalf of Company to Employee, (ii) becomes available to Employee from a source
other than Company that is not bound by a duty of confidentiality to Company,
(iii) Company makes publicly available or discloses to any third party without
any obligation of confidentiality, or (iv) becomes generally publicly available
or known in the industry other than as a result of its disclosure by Employee.

 

(b) Employee agrees to (i) return to Company upon request, and in any event, at
the time of termination of employment for whatever reason, all documents,
equipment, notes, records, computer disks and tapes and other tangible items in
his possession or under his control which belong to Company or any of its
affiliates or which contain or refer to any Confidential Information relating to
Company or any of its affiliates and (ii) if so requested by Company, delete all
Confidential Information relating to Company or any of its affiliates from any
computer disks, tapes or other re-usable material in his possession or under his
control which contain or refer to any Confidential Information relating to
Company or any of its affiliates.

 

5.2   Non-solicitation of Customers and Employees. During the Term and during
the twelve (12) month period following the later to occur of (a) the termination
of this Agreement or (b) the termination of Employee’s employment by the Company
or engagement as a consultant to the Company (the “Severance Period”), Employee
(a) shall not solicit the business of any person, company or firm which is a
former, current, or prospective customer or business partner of Company or
Parent (a “Customer”) for the benefit of anyone other than Company or Parent if
the business solicited is of a type offered by Company or Parent during the
Term, (b) shall not solicit or encourage any Customer to modify, diminish or
eliminate its business relationship with Company or Parent or take any other
action with respect to a Customer which could be detrimental to the interests of
Company or Parent, and (c) shall not solicit for employment or for any other
comparable service, such as consulting services, and shall not hire or engage as
a consultant any employee or independent contractor employed or engaged by
Company or Parent at any time during the Term. Employee acknowledges that
violation of this covenant constitutes a misappropriation of Company’s or
Parent’s trade secrets in violation of his duty of confidentiality owed to
Company.

 

5.3  Non-competition. (a) During the Term and the Severance Period, unless
otherwise waived in writing by Company (such waiver to be in Company’s sole and
absolute discretion), Employee shall not, directly or indirectly, engage in,
operate, manage, have any investment or interest or otherwise participate in any
manner (whether as employee, officer, director, partner, agent, security holder,
creditor, consultant or otherwise) in any sole proprietorship, partnership,
corporation or business or any other person or entity (each, a “Competitor”)
that engages directly or indirectly, in a Competitive Activity. For purposes of
this Agreement, a “Competitive Activity” means any business or other endeavor of
a kind being conducted by Company or any of its subsidiaries or affiliates (or
demonstrably anticipated by Company) in a geographic area that is within ten
(10) miles of (a) any property that is owned, leased or controlled by Company at
any time during the six (6) months preceding the Competitive Activity or, if
Employee’s employment has been terminated, during the last six (6) months of the
Term, or (b) any oil or gas prospect that Company is evaluating or in which
Company is seeking to acquire an interest at any time either during the six (6)
months preceding the Competitive Activity or, if Employee’s employment has been
terminated, during the last six (6) months of the Term. Employee shall be
considered to have become associated with a Competitive Activity and in
violation of this provision if Employee becomes directly or indirectly involved
as an owner, principal, employee, officer, director, independent contractor,
representative, stockholder, financial backer, agent, partner, advisor, lender,
or in any other individual or representative capacity with any individual,
partnership, corporation or other organization that is engaged in a Competitive
Activity.; provided, that Employee may hold or acquire, solely as an investment,
shares of capital stock or other equity securities of any Competitor, so long as
the securities are publicly traded and Employee does not control, acquire a
controlling interest in, or become a member of a group which exercises direct or
indirect control of, more than five percent (5%) of any class of equity
securities of such Competitor.

 



 

 

 

5.4  Non-disparagement. During the Term and the Severance Period, Employee will
not distribute, cause a distribution of, or make any oral or written statement,
which directly or by implication tarnishes, creates a negative impression of, or
puts Company, its reputation and goodwill in a bad light, or disparages Company
or Parent in any other way, including but not limited to: (a) the working
conditions or employment practices of Company or Parent; (b) Company’s oil and
gas properties, including unproved or proved undeveloped properties; or (c)
Company’s directors, officers and personnel. It will not be a violation of this
section for Employee to make truthful statements, under oath, as required by law
or formal legal process.

 

5.5  Intellectual Property Rights. Employee understands that as part of his
Employment he may alone or together with others create, compile, or discover
data, designs, literature, ideas, trade secrets, know-how, commercial
information, or other valuable works or information, such as financial models,
drilling logs, development plans, reserves estimates or valuations, seismic data
and other information pertinent to the value of oil and gas properties
(collectively, “Intellectual Property”). Employee acknowledges that Company
shall own all right, title, and interest in all Intellectual Property created by
him in whole or in part in the course of his employment by Company. Employee
hereby assigns to Company all right, title, and interest in the copyrights or
patents embodied in or represented by such Intellectual Property, including all
rights of renewal and termination, and to any and all other intellectual
property rights, including without limitation, trademarks, trade secrets, and
know-how embodied in Intellectual Property or in any other idea or invention
developed in whole or in part by Employee in the course of his Employment.
Employee further agrees to take all actions and to execute all documents
necessary in order to perfect and to vest such intellectual property rights in
Company.

 

5.6   Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by Employee of any of the covenants contained in Sections 5.1
through 5.5 of this Agreement will cause irreparable harm and damage to Company,
the monetary amount of which may be virtually impossible to ascertain. As a
result, Employee recognizes and hereby acknowledges that Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Section 6
of this Agreement by Employee or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies Company may possess.

 

5.7 American Jobs Creation Act Provisions. It is the intention of the parties
that payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). Accordingly, to the extent such potential
payments or benefits could become subject to Section 409A of the Code, the
parties shall cooperate to amend this Agreement with the goal of giving Employee
the economic benefits described herein in a manner that does not result in such
tax being imposed. Notwithstanding anything in this Agreement to the contrary,
the following provisions related to payments treated as deferred compensation
under Section 409A of the Code, shall apply:

 

(a)If (i) Employee is a “specified person” on the date of Employee’s “separation
from service” within the meaning of Sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(ii) of the Code, and (ii) as a result of such separation from
service Employee would receive any payment that, absent the application of this
paragraph, would be subject to the interest and additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be made prior to the
date that is the earliest of: (i) six (6) months after Employee’s separation
from service and (ii) Employee’s date of death.

 

(b)Any payments that are delayed pursuant to Section 5.7(a) shall be paid on the
earlier of the two dates described therein.

 

(c)Sections 5.4(a) and (b) shall not apply to any payment if and to the maximum
extent that that such payment would be a payment under a separation pay plan
following an “involuntary separation from service” (as defined in Treasury
Regulation Section 1.409A-1(n)) that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation Section
1.409A-1(b)(9)(iii). For the avoidance of doubt, the parties agree that this
Section 5.7(c) shall be interpreted so that Employee will receive payments
during the six (6) month period specified in Section 5.2(a) to the maximum
amount permitted by Treasury Regulation Section 1.409A-1(b)(9)(iii).

 



 

 

 

(d)If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A of the Code, Company in its
sole discretion may accelerate some or all of a payment otherwise payable under
the Agreement to the time at which such amount is includable in the income of
Employee, provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation Section 1.409A-3(j)(vii) and the amount of
such acceleration does not exceed the amount permitted under Treasury Regulation
Section 1.409A-3(j)(vii).

 

(e)No payment to be made under this Agreement shall be made at a time earlier
than that provided for in this Agreement unless such payment is (i) an
acceleration of payment permitted to be made under Treasury Regulation Section
1.409A-3(j)(4) or (ii) a payment that would otherwise not be subject to
additional taxes and interest under Section 409A of the Code.

 

(f)A payment described in Section 4.4 of this Agreement shall be made only if
such payment will not be subject to additional taxes and interest under Section
409A of the Code.

 

(g)No payment shall be made pursuant to Section 2.3 of this Agreement unless
such payment would not constitute a deferral of compensation pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v).

 

6.     Entire Agreement; No Conflicts With Existing Arrangements. No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that is not set forth
expressly in this Agreement. This Agreement contains the entire agreement, and
supersedes any other agreement or understanding between Company and Employee
relating to Employee’s employment, provided, however, that if and to the extent
that Company has previously granted equity or other similar compensation to
Employee that is subject to a vesting schedule, contingency or performance
condition, this Agreement does not alter Employee’s entitlement to such
compensation in accordance with the original terms thereof. Employee represents
and warrants that his employment by Company hereunder does not and will not
conflict with or constitute a breach or default under any prior or existing
agreement with any former employer or other person or entity.

 

7.     Notices: All notices and other communications required or permitted under
this Agreement shall be in writing and will be either hand delivered in person,
sent by facsimile, sent by certified or registered first class mail, postage
pre-paid, or sent by nationally recognized express courier service. Such notices
and other communications will be effective upon receipt if hand delivered or
sent by facsimile, five (5) days after mailing if sent by mail, and one (l) day
after dispatch if sent by express courier, to the following addresses, or such
other addresses as any party may notify the other parties in accordance with
this Section:

 

If to Company:

Samson Oil & Gas Limited

The Company Secretary

Level 16, AMP Building

140 St Georges Terrace

Perth WA 6000 Australia

Facsimile: (08) 9220 9820

 

If to Employee:

Terence Barr

at address shown on Company’s personnel records

 



 

 

 

8.Successors and Assigns.

 

(a)This Agreement is personal to Employee and without the prior written consent
of Company shall not be assignable by Employee otherwise than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by Employee’s legal representatives.

 

(b)This Agreement shall inure to the benefit of and be binding upon Company and
its successors and assigns.

 

(c)Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Company to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean Company and any successor to its business and/or assets
which assumes and agrees to perform this Agreement by operation of law or
otherwise.

 

9.Severability. The invalidity of any portion of this Agreement shall not affect
the enforceability of the remaining portions of this Agreement. If any provision
of this Agreement shall be declared invalid, this Agreement shall be construed
as if such invalid word or words, phrase or phrases, sentence or sentences,
clause or clauses, or section or sections had not been inserted. If such
invalidity is caused by length of time or size of area, or both, the otherwise
invalid provision will be reduced to a period or area that would cure such
invalidity.

 

10.Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

 

11.No Third-Party Beneficiary. Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any person (other than
the parties hereto and, in the case of Employee, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this Agreement.

 

12.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without regard to principles
of conflict of laws.

 

13.Survival. Employee’s obligations under Section 5 hereof shall not terminate
upon the termination of employment or the termination of this Agreement but
shall continue in accordance with their terms set forth herein.

 

14.Counterparts and Facsimile Signatures. This Agreement may be executed in one
or more counterparts and by the separate parties hereto in separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. Telecopies or other
electronic facsimiles of original signatures shall be deemed to be the same as
original signatures for all purposes.

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date set forth above.

 



  SAMSON OIL AND GAS USA, INC.                       By: /s/  Robyn Lamont      
  Robyn Lamont, Vice President-Finance                       PARENT:            
SAMSON OIL AND GAS LIMITED                       By: /s/  Peter Hill        
Peter Hill, Chairman                         Attest:  /s/  Denis Rakich        
Denis Rakich, Secretary                         EMPLOYEE:                      
By: /s/  Terence M. Barr         Terence M. Barr  

 



 

